Exhibit 10.3

FIRST AMENDMENT TO THE
DELUXE CORPORATION DEFERRED COMPENSATION PLAN

The Deluxe Corporation Deferred Compensation Plan (the “Plan”), as amended and
restated effective January 1, 2009, is hereby further amended as follows,
pursuant to a resolution of the Compensation Committee of the Board of Directors
adopted December 8, 2009, and the authority reserved in Section 12 of the Plan.

1. Section 5 of the Plan is amended by the addition of a new Section 5.7 to read
as follows:

“5.7 Enforcement of Clawbacks. In the event that a Participant becomes obligated
to repay any Incentive Compensation to the Company pursuant to any clawback,
recoupment, or similar policy and/or plan adopted by the Company, or any
applicable law, then the portion of the Participant’s Deferral Account that the
Committee determines to be attributable to deferred Incentive Compensation that
relates to performance periods beginning on or after January 1, 2010, whether or
not the Incentive Compensation that the Participant is obligated to repay is the
same as the Incentive Compensation that was deferred (including any investment
earnings or benefit plan equivalents attributable to such deferred Incentive
Compensation), or such lesser amount as the Committee determines, in its
reasonable discretion, to be equitable, shall be forfeited and deducted from the
Participant’s Deferral Account; provided, that the total amount of deferred
Incentive Compensation that is forfeited (not including attributable investment
earnings or benefit plan equivalents) shall not exceed the total amount of
Incentive Compensation the Participant would have been obligated to repay to the
Company if none of the Participant’s Incentive Compensation had been deferred,
less any Incentive Compensation repaid by the Participant to the Company. To the
extent the Participant has previously received any distributions from the
Deferral Account, including any hardship withdrawals, such distributions shall
be treated as coming first from the portion of the Deferral Account that is not
subject to forfeiture pursuant to this Section 5.7.”

IN WITNESS WHEREOF, Deluxe has caused this Amendment to be executed on its
behalf this 8th day of December, 2009.

DELUXE CORPORATION

By: /s/ Anthony C. Scarfone
Senior Vice President,
General Counsel and Secretary


